Case 6:21-cv-00764-GAP-EJK Document 16 Filed 07/30/21 Page 1 of 2 PageID 56




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

ANTHONY HARPER,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
                                                   Civil Action No. 6:21-cv-00764-GAP-EJK
v.                                               )
                                                 )
                                                   NOTICE OF RESOLUTION
APRIA HEALTHCARE LLC,                            )
                                                 )
               Defendant.                        )
                                                 )

                                 NOTICE OF RESOLUTION

       Pursuant to Local Rule 3.09, Plaintiff Anthony Harper and Defendant Apria Healthcare

LLC (collectively, the “Parties”) in the above-captioned matter respectfully provide notice that

they have reached a settlement in principle of their dispute, which they are in the process of

reducing to writing.    The Parties anticipate filing within thirty days a stipulated order of

dismissal with prejudice without award of fees or costs.

       Submitted this 30th day of July, 2021.


/s/ Amanda J. Allen                               /s/ Geremy W. Gregory
Amanda J. Allen, Esq.                             Geremy W. Gregory
Florida Bar No. 0098228                           Florida Bar No. 102645
Amanda@TheConsumerProtectionFirm.com              ggregory@balch.com
William Peerce Howard, Esq.                       BALCH & BINGHAM LLP
Florida Bar No. 0103330                           One Independent Drive., Suite 1800
Billy@TheConsumerProtectionFirm.com               Jacksonville, FL 32202
THE CONSUMER PROTECTION FIRM                      Telephone: (904) 348-6875
401 East Jackson Street, Suite 2340               Facsimile: (866) 501-9968
Tampa, FL 33602                                   Attorneys for Defendant
Telephone: (813) 500-1500
Facsimile: (813) 435-2369
Attorneys for Plaintiff
Case 6:21-cv-00764-GAP-EJK Document 16 Filed 07/30/21 Page 2 of 2 PageID 57




                    CERTIFICATE OF CONFERING IN GOOD FAITH

       On July 30, 2021, the undersigned counsel conferred with Plaintiff’s counsel via email

and the Parties agreed to this notice.



                                                  /s/ Geremy W. Gregory
                                                  Geremy W. Gregory




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 30th day of July, 2021, a true and correct copy of the

above and foregoing was filed via the CM/ECF System, and served electronically.


                                                  /s/ Geremy W. Gregory
                                                  Geremy W. Gregory




                                              2
